BASCHAB, Judge.
The appellant, Leon Myles, filed a Rule 32, Ala. R.Grim. P., petition, which he amended twice, asserting numerous grounds upon which he contended he was entitled to relief. The State responded, asserting that the petition should be summarily dismissed. The trial court conducted an evidentiary hearing and entered an order denying the appellant’s petition. In that order, the trial court made findings of fact as to some of the issues raised by the appellant. However, the trial court failed to comply with Rule 32.9(d), Ala. R.Crim. P., in that it did not make specific findings of fact as to all of the material issues the appellant raised in his Rule 32 petition.
Because we must remand this cause to the trial court with directions that the trial court address the remaining issues the appellant raised in his Rule 32 petition, as amended, we pretermit ruling at this time on the issues *530already addressed by the trial court. The trial court on remand shall determine whether an evidentiary hearing should be held on the appellant’s remaining allegations, and it shall enter written findings with regard to the appellant’s remaining allegations. The trial court shall take necessary action to see that the circuit clerk makes due return to this court at the earliest possible time and within 42 days of the release of this opinion. Should a hearing be granted, the return to remand shall include a transcript of the proceedings in the trial court. Furthermore, the trial court shall take all necessary action to see that the circuit clerk includes with the record on return to remand legible copies of the petitions filed by the appellant.
REMANDED WITH INSTRUCTIONS. 
All judges concur.